Citation Nr: 9911114	
Decision Date: 04/22/99    Archive Date: 04/30/99

DOCKET NO.  98-13 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to additional dependency and indemnity 
compensation (DIC) benefits for S., prior to May 1, 1997.

2.  Entitlement to additional DIC benefits for M.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had verified service from February 1946 to 
February 1949 and from May 1, 1951 to October 21, 1952.  
He died February [redacted], 1990; the appellant is his 
surviving spouse.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Oakland, California.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The RO received the appellant's initial claim for DIC 
benefits in March 1990.

3.  A letter from the RO to the appellant dated August 14, 
1991, requested additional evidence in connection with her 
claim for DIC benefits for two dependents, S. and M.

4.  The evidence requested in the RO's August 1991 letter 
was, with respect to S., first received in April 1997, and, 
with respect to M., first received in October 1997, more than 
one year after the date of the request for the information.

5.  DIC benefits for S. were awarded effective May 1, 1997.

6.  In October 1997, M. opted for Dependents' Educational 
Assistance (DEA) in lieu of DIC benefits.


CONCLUSIONS OF LAW

1.  The requirements for payment of additional DIC benefits 
for S. prior to May 1, 1997 have not been met.  38 U.S.C.A. 
§§ 5103, 5107, 5110, 5111 (West 1991); 38C.F.R. §§ 3.31, 
3.102, 3.109, 3.400 (1998).

2.  The requirements for payment of additional DIC benefits 
for M. have not been met.  38 U.S.C.A. §§ 3562, 5103, 5107, 
5110, 5111 (West 1991); 38C.F.R. §§ 3.31, 3.102, 3.109, 
3.400, 3.707, 21.3023 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran died February [redacted], 1990.  At the time 
of his death he was in receipt of VA compensation benefits 
for multiple physical disabilities.  His paid rate of 
benefits included consideration of two minor children, 
S., and M., as dependents.  The claims file contains the 
birth certificates of M., born November [redacted], 1979, 
and S., born August [redacted], 1984.

In March 1990, the RO received the appellant's claim for DIC 
benefits.  She completed VA Form 21-534, to include the 
section pertinent to identifying minor children of the 
veteran.  That section provides space for responses pertinent 
to the names, dates of birth, Social Security numbers, and 
status of such children.  The appellant completed information 
only with respect to the names and birthdates of S. and M, 
not Social Security numbers.

In June 1991, the RO granted service connection for the cause 
of the veteran's death and awarded the appellant benefits 
effective February 6, 1991.  In a letter dated August 14, 
1991, the RO notified the appellant that her application for 
DIC benefits was incomplete as it did not contain the Social 
Security numbers of the claimed dependents.  In that letter 
the RO advised the appellant that disclosure of the Social 
Security numbers was mandatory as a condition of receipt of 
the requested benefits, and that, if the dependents had no 
Social Security numbers, that fact should be explained.  The 
RO informed the appellant that the requested Social Security 
numbers or information pertinent thereto should be submitted 
within one year of the date of the letter and that otherwise, 
if entitlement to the requested benefit was established, 
payments would be authorized only from the date VA received 
the evidence.  The RO sent the letter to the appellant's 
stated address of record.  It was not returned as 
undeliverable.

On April 22, 1997, the RO received a VA Form 21-686C, 
"Declaration of Status of Dependents."  The appellant 
therein identified S. as a dependent, including S.'s date of 
birth and Social Security number.  The appellant reported her 
address as the same address previously of record.  In May 
1997, the RO advised the appellant that additional benefits 
for S. had been awarded, effective May 1, 1997.  

On October 3, 1997, the RO received a VA Form 21-686C, 
"Declaration of Status of Dependents."  The appellant 
therein identified M. as a dependent, including M.'s date of 
birth and Social Security number.  In or around that time, 
the RO also received a "Request for Approval of School 
Attendance."  In a Report of Contact, dated later in October 
1997, a Veteran's Benefits Counselor related having informed 
M. of her eligibility for DEA in lieu of DIC benefits and 
indicated having provided M. with information pertinent 
thereto.  Documentation in the claims file indicates that M. 
opted to receive DEA benefits instead of DIC benefits; DEA 
benefits were awarded effective September 2, 1997.

In March 1998, the appellant claimed that S. and M. had been 
entitled to DIC benefits at an earlier date.  The RO, in a 
letter dated in March 1998, informed the appellant that based 
on the August 14, 1991, request for Social Security numbers, 
without a response from the appellant, benefits were only 
payable as of the date VA received the requested the Social 
Security numbers.  The appellant perfected an appeal with 
respect to that determination.  In her statements, to include 
her hearing testimony in February 1999, she argues that the 
VA had a duty to request/pursue such information.  She also 
argues that she never received the August 1991 letter 
requesting SOCIAL SECURITY numbers and should not be 
penalized for such.

Pertinent Laws and Regulations

38 C.F.R. § 3.5(a)(1) (1998) defines DIC as a monthly payment 
made by VA to a surviving spouse, child, or parent in certain 
specified circumstances, for example, because of a service-
connected death occurring after December 31, 1956, or see 
38 C.F.R. § 3.5(a)(2); see also 38 U.S.C.A. 101 (14) (West 
1991).   38 C.F.R. § 3.5(e)(3) (1998) provides that if there 
is a surviving spouse with one or more children under the age 
of 18 (including a child not in the surviving spouse's actual 
or constructive custody and a child who is in active 
military, air, or naval service), the total amount payable 
shall be increased by the amount set forth in 38 U.S.C.A. 
1311(b) (West 1991) for each child.

38 C.F.R. § 3.5(c) (1998) provides for an exclusiveness of 
remedy in that, in general, no person eligible for DIC shall 
be eligible by reason of such death for death pension or 
compensation under any other law administered by the VA.  
See 38 U.S.C.A. 1317 (West 1991).

A child, age 18, who is eligible for educational assistance 
and who is also eligible for pension, compensation or DIC 
benefits based on school attendance must elect whether he or 
she will receive the educational assistance or the pension, 
compensation or DIC benefits.  38 U.S.C.A. § 3562; 38 C.F.R. 
§§ 3.707(a), 21.3023.  An election of DEA by an eligible 
child is a bar to subsequent payment of additional amounts of 
DIC benefits.  38 U.S.C.A. § 3562; 38 C.F.R. §§ 3.707, 
21.3023.

38 C.F.R. § 1.575 (1998) provides that no one will be denied 
any right, benefit, or privilege provided by law because of 
refusal to disclose to VA a Social Security number, except 
where VA requires the mandatory disclosure of a claimant's or 
beneficiary's Social Security number (including the Social 
Security number of a dependent of a claimant or beneficiary) 
on necessary forms as prescribed by the Secretary as a 
condition precedent to receipt or continuation of receipt of 
compensation or pension.  38 C.F.R. § 1.575(a), (b).  A 
person requested by VA to disclose a Social Security number 
shall be told, as prescribed by 38 C.F.R. § 1.578(c) (1998), 
whether disclosure is voluntary or mandatory.  See 
38 U.S.C.A. 5101 (West 1991).

Under 38 C.F.R. § 3.109(a)(1), if a claimant's application is 
incomplete, the claimant will be notified of the evidence 
necessary to complete the application.  If the evidence is 
not received within one year from the date of such 
notification, pension, compensation, or dependency and 
indemnity compensation may not be paid by reason of that 
application (38 U.S.C.A. § 5103(a)).  That provision is 
applicable to original applications, formal or informal, and 
to applications for increased benefits by reason of increased 
disability, age, or the existence of a dependent and to 
applications for reopening or resumption of payments.  
38 C.F.R. § 3.109(a)(2).  The date of the letter of 
notification shall be considered the date of mailing for 
purposes of computing time limits.  38 C.F.R. § 3.110(a), (b) 
(1998).

The law presumes the regularity of the administrative process 
absent clear evidence to the contrary.  A claimant's 
assertion of nonreceipt, standing alone, clear evidence to 
the contrary.  Warfield v. Gober, 10 Vet. App. 483 (1997); YT 
v. Brown, 9 Vet. App. 195, 199 (1996). 

38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (1998) provide 
that a claimant has one year from the date of notification of 
a determination in which to file an appeal.  Absent such 
appeal the decision becomes final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1998).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  (38 U.S.C.A. § 5101(a)).  
A claim by a veteran for compensation may be considered to be 
a claim for pension; and a claim by a veteran for pension may 
be considered to be a claim for compensation.  The greater 
benefit will be awarded, unless the claimant specifically 
elects the lesser benefit. 38 C.F.R. § 3.151(a) (1998).  
A claim-application means a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p) (1998).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim. 38 C.F.R. § 
3.155(a) (1998).

In general, 38 C.F.R. § 3.400, pertaining to the assignment 
of effective dates, provides that except as otherwise 
provided, the effective date of an evaluation and award of 
DIC based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. 5110(a).  
38 C.F.R. § 3.400(c)(4)(ii) is specific to DIC benefits, and 
provides that the effective date of such benefits to a child 
under 38 U.S.C.A. § 5110(e) is the first day of the month in 
which entitlement arose if claim is received within one year 
after the date of entitlement; otherwise, date of receipt of 
claim.

Regardless of VA regulations concerning effective dates of 
awards and with exceptions that do not apply in this case, 
payment of monetary benefits based on original, reopened or 
increased awards of compensation, pension, or dependency and 
indemnity compensation may not be made for any period prior 
to the first day of the calendar month following the month in 
which the award became effective.  The term "increased 
award" includes an award which is increased because of an 
additional dependent.  38 U.S.C.A. § 5111; 38 C.F.R. § 3.31 
(1998).

Analysis

In March 1990, the appellant applied for DIC benefits as the 
veteran's surviving spouse.  Although she identified two 
dependents on her application, she did not provide Social 
Security numbers for such dependents.  A review of the claims 
file shows that the RO, in correspondence dated August 14, 
1991, clearly advised the appellant that disclosure of the 
claimed dependents' Social Security numbers was mandatory and 
that no benefits would be payable absent such information.  
The RO also clearly advised the appellant of the one-year 
time limit in which to provide the requested information, 
absent which a denial of dependency benefits would become 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The appellant has argued that she did not receive the RO's 
request for the missing Social Security numbers; however, 
such correspondence was sent to the appellant's stated 
address of record.  Notably, such address has not changed to 
date.  Moreover, a review of the claims file does not 
indicate that said correspondence was returned to the RO or 
otherwise undeliverable.  The law presumes the regularity of 
the administrative process absent clear evidence to the 
contrary.  A claimant's assertion of nonreceipt, standing 
alone, is not sufficient to rebut such, absent clear evidence 
to the contrary.  Warfield v. Gober, 10 Vet. App. 483 (1997); 
YT v. Brown, 9 Vet. App. 195, 199 (1996).  In this case, the 
Board has considered the appellant's denial of receipt, but 
finds such to be unsupported.  There is no indication that 
she was not at her stated address in August 1991; nor is 
there any reliable evidence providing a basis for nonreceipt.  
Thus, the appellant is presumed to have received the RO's 
request for Social Security numbers.  As she did not respond 
within one year, the August 14, 1991, letter advising the 
appellant of the denial of dependency benefits absent the 
requested information, stood as a final determination on that 
issue.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  
Accordingly, subsequent requests for such benefits are viewed 
as a request to reopen her claim based on new and material 
evidence, with the date of receipt established as the date of 
entitlement.

The Board has carefully reviewed the claims file subsequent 
to August 14, 1991, and notes that the RO was first notified 
of S.'s Social Security number in a 


VA Form received April 22, 1997.  No prior correspondence 
included S.'s Social Security number.  Thus, pursuant to 
38 C.F.R. § 3.400(c)(4)(ii), the effective date of DIC 
benefits to S. as a dependent is the first day of the month 
in which entitlement arose, i.e. April 1997; however, 38 
U.S.C.A. § 5111; 38 C.F.R. § 3.31, provide an exception to 
such, setting out that regardless of VA regulations 
concerning effective dates of awards, payment of monetary 
benefits based on reopened/increased awards of DIC benefits 
may not be made for any period prior to the first day of the 
calendar month following the month in which the award became 
effective. 38 U.S.C.A. § 5111; 38 C.F.R. § 3.31.  Thus, in 
this case, the effective date of additional DIC payments 
based on S's dependency status, is May 1, 1997.  That is the 
date the RO assigned.  Again, review of the file fails to 
reveal any correspondence or other documentation received 
between August 14, 1991, and April 22, 1997, which set out 
S.'s Social Security number and would provide a basis of 
entitlement to DIC benefits for S. as a dependent as of an 
earlier date.

With respect to M., the Board notes that the RO did not 
receive notice of her Social Security number until October 3, 
1997.  However, M. instead opted to receive DEA benefits.  
DEA benefits were assigned effective September 2, 1997.  That 
date is prior to the RO's receipt of the information required 
for any grant of DIC dependency benefits to M.  As M. was 
thus already in receipt of DEA benefits at the time the RO 
received the information relevant to the appellant's claim 
for additional DIC benefits for M., additional DIC payments 
to M. are barred.  38 U.S.C.A. § 3562; 38 C.F.R. §§ 3.707, 
21.3023.



ORDER

Additional DIC benefits for S., prior to May 1, 1997, are 
denied.

Additional DIC benefits for M. are denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals


 

